 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     MGM RESORTS INTERNATIONAL, et al.,
11                                                         Case No.: 2:19-cv-01051-JCM-NJK
            Plaintiff(s),
12                                                                      ORDER
     v.
13                                                                   [Docket No. 22]
     ZURICH AMERICAN INSURANCE
14   COMPANY,
15          Defendant(s).
16         Pending before the Court is a joint motion for a status conference. Docket No. 22. The
17 parties represent that they are now in the process of finalizing a settlement. Id. The Court DENIES
18 the request for a status conference and instead sua sponte EXTENDS the deadline to respond to
19 the complaint to December 16, 2019.
20         IT IS SO ORDERED.
21         Dated: November 18, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
